Citation Nr: 0112061	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  97-34 004A	)	DATE
	)
	)


THE ISSUE

Whether a June 1985 decision of the Board of Veterans' 
Appeals (Board) that denied an earlier effective date for the 
award of compensation benefits for amblyopia of the right eye 
should be revised or reversed on the grounds of clear and 
unmistakable error.

(The issue of entitlement to restoration of a 20 percent 
evaluation for amblyopia, right eye, is addressed in a 
separate Board decision).


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1961 to 
August 1961 and from September 1965 to September 1971.

This matter comes before the Board as an original action on 
the motion of the veteran alleging clear and unmistakable 
error in the June 1985 Board decision.


FINDINGS OF FACT

1.  In a June 1985 Board decision, the Board denied an 
earlier effective date for the assignment of a compensable 
disability evaluation for amblyopia of the right eye.

2.  In June 1999, the veteran filed a motion for revision or 
reversal of the June 1985 Board decision due to clear and 
unmistakable error.

3.  In March 2001, the veteran withdrew his motion for 
revision or reversal of the June 1985 Board decision due to 
clear and unmistakable error.


CONCLUSION OF LAW

The criteria for withdrawal of a motion for revision of a 
Board decision based on clear and unmistakable error have 
been met.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. 
§ 20.1404(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the veteran filed a motion to revise or 
reverse a June 1985 Board decision on the grounds of clear 
and unmistakable error.  However, by facsimile dated March 
2001, the veteran expressed his wish to withdraw his motion.  
Under the provisions of 38 C.F.R. § 20.1404(f) (2000), a 
motion for revision of a Board decision based on clear and 
unmistakable error may be withdrawn in writing by the 
appellant at any time before the Board promulgates a 
decision.  Accordingly, the Board dismisses the motion 
without prejudice to refiling.


ORDER

The motion is dismissed.




		
	WARREN W. RICE, JR.
Member, Board of Veterans' Appeals


 


